DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim filed on 8/7/2019 is acknowledged.  Claims 1-21 are pending in this application.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 1-7, drawn to a polypeptide comprising two active domains wherein one domain is an anti-CD4 Adnectin protein and the other domain is a gp41 binding moiety or a HIV fusion peptide inhibitor moiety, classified in class C07K, subclass 2319/70, for example. 
Group 2: claims 8-14, drawn to a polypeptide comprising two active domains wherein one domain is an anti-N17 Adnectin protein and the other domain is a CD4 binding moiety or a HIV fusion peptide inhibitor moiety, classified in class C07K, subclass 2319/33, for example.
Group 3: claims 15-21, drawn to a polypeptide comprising two active domains wherein one domain is a HIV fusion peptide inhibitor and the other domain is a gp41 binding moiety or a CD4 binding moiety, classified in class C07K, subclass 2319/00, for example.

4.	The inventions are distinct, each from the other because of the following reasons:

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
5.	This application contains claims directed to the following patentably distinct species:  
(Please elect a single disclosed species of EACH)
A specific polypeptide: due to different variables such as different types of active domain, with or without pharmacokinetic (PK) moiety, different types of PK moiety like those recited in instant claims 3, 4, 6, 10, 11, 13, 17, 18 and 20, different orders of connecting various domains and/or PK moiety like those Please note: Applicant is required to elect a polypeptide consisting of a specific/defined amino acid sequence;
A specific pharmacokinetic (PK) moiety: from claims 3, 4, 6, 10, 11, 13, 17, 18 and 20 (for inventions 1-3).  
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, if any of Groups 1-3 is elected, Applicant is required to elect a single disclosed species of a polypeptide wherein ALL the variables are elected to arrive at a single disclosed species of a polypeptide consisting of a specific/defined amino acid sequence.  Currently, claims 1, 2, 8, 9, 15 and 16 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics.  The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LI N KOMATSU/Primary Examiner, Art Unit 1658